:i
1:

 ,i
.c
 .!
      I
 :i
                   OFFICE    OF THE   ATTORNEY   GENERAL                OF TEXAS
      i
                                          AUSTIN
 J        GROVERSELLERS
          ArrORNE”
                 GENERAL


           Honomble  John II. Winters, Executlw                Director
           Departmnt  of Public weiram
           Austin, Taxaa

            D8ar Blrr                   Opinloa So. O-7178
                                        RO: Oan the Lbpartnmt 0r Publio Wel-
                                             ior.8 OF stat0 TW~SWF rkmmh




                                                                      0 tlmo reeeowd
                 numeroue r                                           0r inr0mPti0h
                                                                      wd sewral bplll-
                                                                       to qmolrio qfme-
                                                                       O-2432, O-3136,


                                                     110 warw~   Aat provl.deu
                                                     r rr618tenae grrnts to the
                                               p F o r ida r     io    p a r t   ‘.   l   .   vhen

                                                a haw beon drava, thay shall
                                                utiw I)irmtor  0r the Slate
                                                raw rho Y.n turn @hall mper-
                                wry    0r   mate4 to the persona entitled there-


                        I(  ooarpllanae uith the provision of the law the
                   l--e
                 @aa   8 ante varrants are dellwred by the Exeoutlw Dir-
                 ector to the poet 0rrm      in Austin for deliwry to the
                 reolpieuta, ICeoh month more than tvo hundred thouaand
                 or thora wrrant 6 8~ mailed.      Out 0r this number, there
                 are many ahaoka whleh are not delivered to the recipients.
                 Some of th&Pre cheaka are lost   due to urromtoua addreaaea
Hooorabfe J&R   B. Winters - Pa85 2



     while others are not delivered teceuw  they how bean
     latercapted by sonm p%rsoa not legally eatltled to them,
     the latter Cl885 being t!m aubjeot 0r this opinion.

               “To Illustrate thla, a fav months ago eewral mall
     p0ucih85 WM       takea out 0r th5 5mii5.    uh5n th5 15511
     powhsr wore recowred approxiautelpthre8           lafwdxwd old
     a&p l88letance wrrantm, 8016~1      or vhlah had beea opewd,
     mere retwued by the Postal AuthoritiA5 to the brpart-
     ment 0r Publla Welfam       ror re-mailing. mm5rou5 others
     had be8n opowd and cashed.         IO ardor to obtaia al-5
     vhioh mlEplt l8a4 to the appreheaaloa or tha suspect,
     tb~ Po8tal Authoritloo reqwstod         lnf0m8tlo5 f'roa th55
     Deportvat       about aback8 rblah VON reported to tb Ik-
     partmeat by the reclpi40t5 a8 not being ~oaeiw4.            A
     number of ths aheokm wro endornb          au4 oashed.

            "Eaub mOt&h a CLUI&WO of indlNdu*l reaLpl5nt8 re-
     port thet theyhaw         llotrrcelwd     their ehsokr.      Upoa
     lvLlcLg lmuir7, it 15 r0tlu4 by th D5parta5rkt             that
     arruy or thew aheeka wn          paid b7 the State Treasurer
     5Xlegodly on a forged eador5oaeut.            uben those tbrt8
     era reported to tb8 P05Ul AuthoritLo8, they mqu8ot
     thb mp8m5nt         to r~~rh       phat0.5tatie 00pi85 or tb5
     woraut 8 lorolved.        Ordluily      t’b pmrclolrr* rting
     the theft i8 the nolpieat or 8owow               direct p"y lo-
     tem1IEed in tb      realpierrt. TINI Portal Authoritirr UI-
     UBI~~ h8~ tb full it85btbor tm wapiee,                 tb a8t3upt
     of ths cheek, the addr~oe OS 6ho realpleat, the appro-
     xlmBt0   date   0r irrw    or th5    abecrk, alad u55511y   th5 0555
     ata4wamant mmtber5. The iufomtlon                t&o P05tal Author-
     it3.e~ •~ seeking 18 the iuromtiaa              oocatalwd ou the
     rowrw       rldo oft&     uheok, 1ruuly,th8       5igmtura arid
     the plaas ohor8 the &oak vaa endormd              or p5%d. This
     lnformatioa     18 rought   for  the    urpo5a of making mh:ln-
     w5tlgat10n relatiw         to ttx+al % gsa thsst from ths nmi.18
     an4 for pro5eouting the ratin. Somal.Iy the oaly pur-
     porn that the photostatle copy Would wrw                15 a5 mu-
     tiowd above) haww~,           if it 8boold beem        tmae5tury
     to uw the warrant or to subpew& the r4wiptent iato
     Court, the PostalAuthoritie5           al50 va5t to ttre the in-
     romaatlo5 ror thaw purpOl~8.

          "In reaent months ths Fontal Ittapectorr haw reqmat-
     sd m5wrou5 pboto5tstic oopzm 0r &woks.     lm5d   up00 the
     opinions from your off ice rhish are Ushe& abow, tha IIs-
     ptu+meRt ha5 4eCllW4 to furnlrh the #XOtO5t8tie BOpi55
                                                  .
*tin th5 raolpieat h55 reaeiwd        the benefit5 horn hie
check. We hrrc     been iwQu58tea    by the Poetal Author-
itlea   to  8ub5lt um55   fact5   and to mqwmt    your opla-
ion relative to the disclosure of mf’orwtion Prom OUT
records either by this apartmeat        or the State Treaeurrar
for ths purpowa llatsd hereia, and they have agreed to
1lmlt or nstr~ot      hb  u55 of tha rotmrds, ii 55&5 Wall-
able, to tba uses or purposes whioh you aonsider ulthin
th5   pur~imt 0r th5 5tmd55.

     'In your optnlon, would it be ulthln tbs purvlev or
tb 8tAtute8 ror ths DspArtwat   or Public Wsliare or the
State Treasurer to turai5h the Postal InApO5D&tO-
statto eopios of varraatr wherein it 15
th5 w*rraats were nc& d5lIvamd  to tha right ul ~Olp-
15at upon being plmed ia thu maflat

       Vr,  in your opiaioa, u-40 nspartmsnt      or Public wsl-
fers   mar wleass  SW&  plroto5t4tle    00ple8,   8hould   the
Departims~t furnish t&o55 *oto5tat5  routlaely when re-
quested to do 80 by the Port41 Inigctors,   or should
th5 Dspartwat   aoaslder tba raqtmst on aa iadlvgdual
basis lo tier o? the cir5ra5t4m058  under which ths re-
cipleat fabled to rsce2w his abok?

     *If, la par opintoa, the photo5tats may be nbasott
to th5 Postal fa5peotar5, 3.5 this th5 extent of tb5 la-
forrmrtlon uhlch should be furnished, or should th5 -part-
5mt upon Tswipt    0r th5  individual ruauest fuvnish cay
other ovallabl5 information rrom our reoorda pertaiauag
to the loss or tha shock, I.e., the 50pias of ths Affl-
davlt signed by the reoipioat to the 5fi5Ot that th5
oheok vas not recolwd    or eadorwd by hlBI, or 5u5h In-
rormstlon as the pmmaat address of th5 naipieat?

      "Ii this Inrormtion mm be re&alled to t&s, are
there to b5 say reatriotloas,   to be pla5eU on the u5e
of the rsaord b the Postal Authorlti5s'l In other wards,
art5r  the Po8ta f Authorities rraefw  th5 *oto5tatio’oopy
of the ehmk 3r tba copy of the affMa?lt      or AaT otBbr in-
fomtloa    from the Department relatiw   to the check, aan
the mformetion be ueed in a Court proaesding for ths pro-
5WUtkXi     Of   th5   5U5pCt?

     %~ur coo5idwa~tloa and optaion of thrr*timrs                aoa-
CaLned Ln this reqwst will be apprmlated.~
Moaorsble John H. Wlatera - Page 4


           The soelal Security Act, &2 U.S.C.A.   559, aactioa 302,
provJ.das in partz




          pavrawat themto, the Texan statute, &t!.cle 6y5a.     aea-
t1on 33, V.A.c:a. provitlea in partr




                                    atate mw!tlprnt   . rot- say
     peraaa or pGnow to solicit, disolo&, reaeik,         mrhe-
     UM of, OP to authorIm,    luwviagljr permit, prrttaip*te
     la, or mzquleaae I.0 the uae at, aaj list of, or awwa
     of, OP say iaforaPatioa coacffraIa3, pwwan     rpplyla3 for
     OP reosiolag such aasl&aaee,    d%rootly OP iadirectly de-
     rived from the raaordu,  gape~a, fL.lae, or aoawalaat~oae
     of the state Departmeat or lubQi*ieionr or amnaiea them-
     of, or aoqulred ia the oouree of the pimhrmcms of of-
     fiolal duties.”     (ltmphaslr Wed);

          3ectiou 26 provide* ia part*

          “All osaia:ama     ym5ata provided for uader the
     terms of this Act IJhx 1 be paid by vouahere or varr8ata
     . . . Whoa such vouchers or uarraats   have beea drawn




          It ia settlrsd that a statuta will be construed with rafer-
ence to iza general purpose snd the sac+ or ob,bjects aought to be at-
tained, 3~ !ikx. Juria, 217, Sectioa UC?.
Honorable   Joba &   Waters   - P8m   2



           Certainly a paramouat aad prlmrg objective of the
Federal aad State at8tuteo Is the payment of fuade to quallfled
recipients of Old Age Asslstmce.    Such paymeat me, vlthout
questloo, dIractly coaaeated vith the 8QmlnIstratIoa of O~UIAge
Aesletance 1~s.   Any interferewe  vith delivery of 8uch pay-
ments ia aecesacrlly an Intsrferenae uIth the rdnialatratloa
of Old Age Aaelstaaae 18vr. We uoaolude, then, tb8t the De-
partmerit of Public Welfare or State Trwsurer my furolati the
Postal Innpectors vlth photostatlo copier of varmats allegedly
aot delivered to the reclpleat, or vhiab rlleegpsdlyhave beea
stolen or I’ve the recipient’s amm for&red thereon.

          The Departmeut of Pub110 Welfare aad State Treesurer
shoald not releese such photostatlo oo %eamw e astter OS routlm,
for an ve aoid la OUP Opiaioa Ho. O-63 s 0,        . thla depcrtmeat,
by Its opInloar, has terloualy gumded the c&deatIal        a8tara
of thl8 Iaforutioa.”    It I8 0uF oplaiea tht  the   Dspartswmt of
~ublio Welfare Sad Btate Tre8sarer should oonsider eaah reqaest
oa 86 IadIoZdoal baais ,la view of tha olraumatanes    uwler vhlah
the reclplent fallad to reoelw hlo varrmt.

           Slnae the prowcutloa of those IaterSering with tha
delivery of said paymeuta Is ,dIrectly coaneated with the ad-
mIaIstratloa of Old Age Amiataaee   lava, It fo1knr8 tht tb
DspaPtmnt   Of PubliO Welfare mad State ~88UE’Ol’r~   rurnllh,
on the asrits of each ltdIrIdu81 reqaeat from the Pmrtel X&5
apeatore, aay other Iaform%tlon pertaialag to the lo8a of iald
werreat ia order that those Snterferlag vith suoh delivery may
be proseouted.

          The Poatal In    ctors are plaIaly restrioted by 42
U.S.C.A. 559, Seatloa 30T , to the uue of 8ald laformatlon for
purpose8 dimatly coaaeoted vlth the admIalrtrrtIoa of Old A@
Asslstaaoe laws, which lnformatloa, Ia this 8psOIfia iastaaes,
is given to sald Iaspeators to u8e rolely ror tha purpose 0r
Iaveatigtiag  aad proseoutIa$ those vho slle3edly hve stolea
said varraats or hew forefed the reclplentta ~WW thereon.

           Sinae t&s uw of this iaformtloa i8 given the Postal
Inspectors for the purpo8e of lave8tigrtloa Sad prosecutloti, it
mey certainly be used by them in Court proasediags against  said
v10lat0rs.
           It Is,   therefare, the opImIon of thin depwtwat
that I

            (1) The Dspartrment of Pub110 Uvlfam or 3tate Zrv~rur-
er my   Zurn%ab photostat10 copier of vrrrartta aad otbr direotly
pert:aMt    inforavtloa to tlM Perta Iwpeotorr vwa ttn            nolplerrt
hea l l&@vdly net reaelvod raid vbrmnt u&es ulroQ&mieo8                In-
di6Wirrg theft, for&ety or fraud. B a 6         hwq ua ltfo xl-uo ha fo r -
motion mwt be ooneldend~oa           OE l~lrldu81   brai* and dwuld bu
g lwa  o nly under p r o p er olrOtmntowe8,     le indlo&tod r ltp n.